Citation Nr: 1313110	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-44 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to January 6, 2011, and in excess of 70 percent from January 6, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 22, 2000, for the grant of service connection for PTSD.  

3.  Entitlement to an initial rating in excess of 10 percent prior to February 21, 2002, and in excess of 20 percent from February 21, 2002, for neuropathy of the left superficial peroneal nerve.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to May 1976.  She also had service in the Air Force Reserves from January 1976 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2001 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Following a March 2004 hearing before an Acting Veterans Law Judge who has since left the Board, a Board decision in June 2006 denied the issue of a higher initial rating for neuropathy of the left superficial peroneal nerve.  The Veteran thereafter appealed the Board's decision as to that issue to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Memorandum Decision, the Court vacated the Board's decision as to that issue and remanded the case for readjudication.  Pursuant to the Court decision, that issue was remanded by the Board in June 2009.  As discussed below, the Veteran has withdrawn her appeal of that issue.

During the course of this appeal, the Veteran was represented by a private attorney.  However, a May 2011 letter from the attorney indicates that her representation was withdrawn at the Veteran's express request.  See 38 C.F.R. § 14.631(c) (2012).  The Veteran is currently proceeding pro se.  

The issue of a higher initial rating for PTSD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran expressed satisfaction with the appeal of her claim for an initial rating in excess of 10 percent prior to February 21, 2002, and in excess of 20 percent from February 21, 2002, for neuropathy of the left superficial peroneal nerve.

2.  An original claim for service connection for PTSD was filed on February 22, 2000, more than one year after the Veteran was separated from service.


CONCLUSIONS OF LAW

1.  There remains no allegation of error of fact or law for appellate consideration of the claim for an initial rating in excess of 10 percent prior to February 21, 2002, and in excess of 20 percent from February 21, 2002, for neuropathy of the left superficial peroneal nerve.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

2.  The criteria for the award of an effective date earlier than February 22, 2000, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran's claim for an earlier effective date for the grant of service connection for PTSD arises from her disagreement with the effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records and Social Security Administration (SSA) records.

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

	A.  Withdrawal of Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has expressed satisfaction with her appeal of the issue of an initial rating in excess of 10 percent prior to February 21, 2002, and in excess of 20 percent from February 21, 2002, for neuropathy of the left superficial peroneal nerve.  See August 2011 statement.  Hence, there remains no allegation of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.
	B.  Earlier Effective Date

The Veteran contends that she is entitled to an effective date earlier than February 22, 2000, for the grant of service connection for PTSD.  See, e.g., December 2009 notice of disagreement.  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2012).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2012).

An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2012).  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2012).
Based on a review of the evidence, the Board concludes that the criteria for the award of an effective date earlier than February 22, 2000, for the grant of service connection for PTSD have not been met.  

The Veteran was discharged from active duty in May 1976 and from her Reserve service in December 1988.  An original claim was filed seeking service connection for a left leg disorder in January 1999.  She did not seek service connection for a psychiatric disorder at that time.  Indeed, the Veteran has not contended that this claim included a psychiatric disorder.  

Post-service medical records indicate that the Veteran had a psychiatric disorder at least as early as August 1994.  The evidence shows that the claim for PTSD and which led to this appeal was received by the RO on February 22, 2000.  The Veteran has not contended, nor does the evidence show, that a claim, either informal or formal, seeking service connection for a psychiatric disorder was received prior to February 22, 2000.  In this regard, the Board observes that statements from the Veteran's former representative in March 2009 and May 2010 both indicate that this claim was not filed until February 2000.  As noted above, the effective date of an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (emphasis added).  In this case, although the Veteran had a psychiatric disorder prior to February 22, 2000, as the date of receipt of the claim is the later of the two dates, the earliest effective date for the grant of service connection that may be assigned is the presently assigned date of February 22, 2000.  

While the Board recognizes the Veteran's belief that the effective date for her grant of service connection for PTSD should be earlier than February 22, 2000, because she had a psychiatric disorder prior to that date, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and her claim of entitlement to an effective date earlier than February 22, 2000, for the grant of service connection for PTSD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).

ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent prior to February 21, 2002, and in excess of 20 percent from February 21, 2002, for neuropathy of the left superficial peroneal nerve is dismissed.

Entitlement to an effective date earlier than February 22, 2000, for the grant of service connection for PTSD is denied.  


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's claim for a higher initial rating for her PTSD.  VA treatment records dated in June 2005, July 2005 and August 2005 all indicate that the Veteran had seen someone at the Vet Center.  None of these records have been obtained.  Therefore, a remand is necessary so that they can be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

The most recent VA treatment records from the VA Medical Center (VAMC) in Kansas City, Kansas are dated in July 2011.  On remand, records of any VA psychiatric treatment that the Veteran received since July 2011 should also be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Vet Center and the Kansas City VAMC.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2. Thereafter, schedule the Veteran for a VA PTSD examination to determine the severity of the service-connected PTSD.  All indicated tests and studies are to be performed.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  In addition, the examiner should provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should assign a GAF score for the Veteran's service-connected PTSD consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The examiner should include a complete rationale for the findings and opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.


3.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


